DETAILED ACTION
This action is responsive to the Applicant’s response filed 6/22/22.
As indicated in Applicant’s response, claims 1-4, 10, 12-13, 16-19 have been amended.  Claims 1-20 are pending in the office action.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art taken separately or jointly does not suggest or teach the following features.
	A method comprising:
	(i) receiving, from a sensor secured proximate an electrical feed, current sensor data associated with energy provided by the electrical feed to a plurality of hardware components of semiconductor manufacturing equipment, wherein a first subset of the plurality of hardware components is configured to process semiconductor substrates, and wherein a second subset of the plurality of hardware components is configured to transport the semiconductor substrates;
	(ii) performing signal processing to break down the current sensor data into a plurality of sets of current hardware component data mapped to corresponding hardware component identifiers of a plurality of hardware component identifiers corresponding to the plurality of hardware components of the semiconductor manufacturing equipment;
	(iii) providing the plurality of sets of current hardware component data and the corresponding hardware component identifiers as input to a trained machine learning model;
	obtaining, from the trained machine learning model, one or more outputs indicative of predictive data; and
	causing, based on the predictive data, performance of one or more corrective actions associated with one or more of the plurality of hardware components of the semiconductor manufacturing equipment.
	(As recited in claims 1, 10, 16)
	Nagel et al, USPubN: 2021/0088867, discloses power supply to an electrochromic (EC) device, expressed visually as EC window 130 , power state, power level corresponding to an EC device, the supply sensing from power supply, EMS and voltage/current supporting stages of manufactuirng lamination component (tint of a EC device), according to which sensor data is being processed as to correspond to operation state of hardware components in terms of predictive model outcome, or via quality control analytics in which processing of sensor data is mapped to a corresponding hardware component or equipment to be considered for repair, corrective action; e.g. trained machine learning model whose outputs can be indicative or predictive of whether the electrochromic device is abnormal, corrective action to be performed for the electrochromic device.
	Nagel matching of sensor data with correponding components or EC devices associated with energy supply into the lamination process for configuring predictive model outcome, or quality control analytics that output data indicative of corrective action does not teach performing a actual break down of current sensor data into a plurality of sets of current hardware component data mapped to corresponding hardware component identifiers of a plurality of hardware components – as in (ii), the mapping for use with a predictive model, the plurality hardware components comprising first subset to process a semiconductor substrate and and second subset to transport the semiconductor substrate, where the sensor data is particularly associated with energy provided by the electrical feed to a plurality of hardware components as in (i) 
	Daniel et al, USPubN: 2019/0163172, discloses collecting data unique (data collected across a manufacturing environment ) to a HW component to be fed into a predictive model, the component to be serviced or replaced as result from executing the model, using machine learning for identifying degraded component of a welding equipment as specific as a gas nozzle, wire conduit, tool fixture, clamp where a set of aggregated sensor data (position, bead size weld penetration, porosity, arc plasma, plasma temperature ) is disposed across a manufacturing environment is analyzed to identify degradation.  The arrangement of sensor along a manufacturing environment to collect data unique to the HW components ( e.g.gas nozzle, wire conduit, tool fixture, clamp ) for generating information to subject to machine learning per Daniel’s method of HW replacement consideration fails to teach or suggest that the sensor data is provided by sensor installed proximate to electrical feed/supply to a plurality of hardware components as in (i) and that said hardware components include first subset to process a semiconductor substrate and and second subset to transport the semiconductor substrate as in (i), such that the sensor data is submitted to a break down - identiers mapped to a corresponding HW component - as in (ii)
	Lossl et al, USPubN: 2019/0240888, discloses variables obtained during production stages (temperature, tension) and machine variables as operational states or settings of machines coupled with a linkage solution that predicts product characteristics from a machine variables so that significance of relationships between production variables and machine variables can characterize state of a process over setting of a specific machine or vice- versa, where a form of two-way analysis  between product characteristics and machine variables such as via a sensor model or machine learning. Lossl gathering of variables and production stage settings to generate bidirectional relationships cannot remedy Nagel in terms of performing a break down of sensor data where hardware component identifiers are mapped to corresponding hardware components as in (ii), notwithstanding the fact that the sensor data is provided by sensor installed proximate to electrical feed/supply to a plurality of hardware components as in (i) and that said hardware components include first subset to process a semiconductor substrate and and second subset to transport the semiconductor substrate as in (i)
 	Cella et al, USPubN: 2020/0348662, discloses correlating a machine type and its coresponding sensor data to be included as training sets of a machine learning process, using sensor data collector on basis of sensors deployed on moving parts of a machine (e.g. frequency range and lines of resolution ),  rotating elements or bearings, industrial fusion, where the multi-sensor data serve as input into training artificial intelligence model or machine learning prediction to learn on need or conditions related to machine vibration,heat, electrical and/or sound outputs, for preventive maintenance..  Cella correlating of machine type or identification with its sensor data cannot be constured as a training set that will map/pair – as in (ii) - a HW component ID with its corresponding HW component, nor does sensor data purported in Cella  for predictive analytics relate to energy/electrical feed into the plurality of hardware components as in (i) in that said hardware components include first subset to process a semiconductor substrate and and second subset to transport the semiconductor substrate as in (i)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
July 15, 2022